HAYS, Circuit Judge
(dissenting) :
Instead of speculating as my colleagues of the majority do on what kind of information leads readers of proxy state-
ments to decide to act, I would require the inclusion of all information which may be material to such decisions. Surely in the present case the ownership by Fund of 9 % of Industries’ stock and the determination of the SEC that Industries and Fund were violating Section 17(d) were items of information that the stockholders were entitled to have when their proxies were being sought.
I would also hold that the complaint in the Rule 10b-5 case was sufficient against a motion to dismiss. The purchasers of GTC stock were under a duty to disclose to the sellers the contemplated merger.